DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on July 22, 2020.
Claims 1-20 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	


Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “trigger term modification of resource distribution upon user selection of the auxiliary resource account for a resource distribution.” Claims 9 and 17 recite a similar limitation. It’s unclear what is meant by this limitation. For example, it’s not clear what “term modification” is referencing or how it relates to the other claim limitations. “Term” may refer to a period of time or a word or phrase. Additionally, it’s not clear what “resource distribution” is referencing with respect to the claimed process. For example, this could mean that a user is receiving a passive resource, a passive resource is being converted into another resource, or the converted resource is being used for a purchase or other transaction. Therefore, it’s not clear how this limitation is to be interpreted. For purposes of examination, it is being interpreted as the limitation of claim 6, which narrows the indefinite limitation.  
Claim 5 recites “wherein the term modification comprises a modification and increase of a resource distribution limit for P2P transactions using the auxiliary resource account.” Claim 13 recites a similar limitation. This limitation narrows the indefinite limitation of claim 1 and includes a new limitation that cannot be properly interpreted. It’s unclear what is meant by “a resource distribution limit for P2P transactions.” For example, it’s not clear whether there’s a spending limit on the auxiliary resource account, another account, or a combination of available accounts. It’s also not clear whether “resource distribution limit” is referring to a spending limit or some other limit such as an amount that a user is willing to spend. It is also not clear whether the “modification” would be the “increase” or whether there’s a separate “modification.” For purposes of examination, this limitation was interpreted to mean that there is an increase to the total amount of value (beyond just rewards) that can be used for a transaction. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-8 which recite a system and, therefore, are directed to the statutory class of machine or manufacture.
Yes, with respect to claims 9-16, which recites a computer program product that comprises at least one non-transitory computer-readable medium and, therefore, is directed to a manufacture.
Yes, with respect to claims 17-20 which recite a method and, therefore, are directed to the statutory class of process. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A system for passive resource transformation, the system comprising: 
a memory device with computer-readable program code stored thereon; 
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
create a communication linkage with third party passive resource providers; 
receive passive resources from the third party passive resource providers specific for a user; 
convert the passive resources; 
store the converted passive resources in a centralized auxiliary resource account; 
integrate the auxiliary resource account into user channels; 
trigger term modification of resource distribution upon user selection of the auxiliary resource account for a resource distribution; and 
adjust the auxiliary resource account.

2. 	The system of claim 1, wherein converting the passive resources comprises determining a type of passive resource and converting the passive resource into a deposit resource in a ration based on a relative value of the passive resource.

3. 	The system of claim 1, wherein receiving passive resources from the third party passive resource providers further comprises extracting the passive resources from the third party passive resource providers for the user based on user authorization.

4. 	The system of claim 1, wherein adjusting the auxiliary resource account further comprises modifying an amount of resources in the auxiliary resource account based on user use of the auxiliary resource account for transactions and a real-time integration of the passive resources received from the third party passive resource providers specific for the user.

5. 	The system of claim 1, wherein the term modification comprises a modification and increase of a resource distribution limit for P2P transactions using the auxiliary resource account.

6. 	The system of claim 1, wherein the term modification comprises allowing the use of the auxiliary resource account and another deposit account to complete a single transaction.

7. 	The system of claim 1, wherein third party passive resource providers comprise entities providing products or services to the user and including a reward in the form of a passive resource to the user for interaction with the third party passive resource provider.

8. 	The system of claim 1, wherein integrating the auxiliary resource account into user channels further comprises integrating the auxiliary resource account with deposit accounts of the user within a mobile application for resource distribution.

9. 	A computer program product for passive resource transformation, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: 
an executable portion configured for creating a communication linkage with third party passive resource providers; 
an executable portion configured for receiving passive resources from the third party passive resource providers specific for a user; 
an executable portion configured for converting the passive resources; 
an executable portion configured for storing the converted passive resources in a centralized auxiliary resource account; 
an executable portion configured for integrating the auxiliary resource account into user channels; 
an executable portion configured for triggering term modification of resource distribution upon user selection of the auxiliary resource account for a resource distribution; and 
an executable portion configured for adjusting the auxiliary resource account.

10. 	The computer program product of claim 9, wherein converting the passive resources comprises determining a type of passive resource and converting the passive resource into a deposit resource in a ration based on a relative value of the passive resource.

11. 	The computer program product of claim 9, wherein receiving passive resources from the third party passive resource providers further comprises extracting the passive resources from the third party passive resource providers for the user based on user authorization.

12. 	The computer program product of claim 9, wherein adjusting the auxiliary resource account further comprises modifying an amount of resources in the auxiliary resource account based on user use of the auxiliary resource account for transactions and a real-time integration of the passive resources received from the third party passive resource providers specific for the user.

13. 	The computer program product of claim 9, wherein the term modification comprises a modification and increase of a resource distribution limit for P2P transactions using the auxiliary resource account.

14. 	The computer program product of claim 9, wherein the term modification comprises allowing the use of the auxiliary resource account and another deposit account to complete a single transaction.

15. 	The computer program product of claim 9, wherein third party passive resource providers comprise entities providing products or services to the user and including a reward in the form of a passive resource to the user for interaction with the third party passive resource provider.

16. 	The computer program product of claim 9, wherein integrating the auxiliary resource account into user channels further comprises integrating the auxiliary resource account with deposit accounts of the user within a mobile application for resource distribution.

17. 	A computer-implemented method for passive resource transformation, the method comprising: 
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: 
creating a communication linkage with third party passive resource providers; 
receive passive resources from the third party passive resource providers specific for a user; 
converting the passive resources; 
storing the converted passive resources in a centralized auxiliary resource account; 
integrating the auxiliary resource account into user channels; 
triggering term modification of resource distribution upon user selection of the auxiliary resource account for a resource distribution; and 
adjusting the auxiliary resource account.

18. 	The computer-implemented method of claim 17, wherein converting the passive resources comprises determining a type of passive resource and converting the passive resource into a deposit resource in a ration based on a relative value of the passive resource.

19. 	The computer-implemented method of claim 17, wherein receiving passive resources from the third party passive resource providers further comprises extracting the passive resources from the third party passive resource providers for the user based on user authorization.

20. 	The computer-implemented method of claim 17, wherein adjusting the auxiliary resource account further comprises modifying an amount of resources in the auxiliary resource account based on user use of the auxiliary resource account for transactions and a real-time integration of the passive resources received from the third party passive resource providers specific for the user.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to receiving and converting rewards into usable value. This type of method of organizing human activity is a fundamental economic practice because it involves payments and a commercial interaction such as sales activities and business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to provide value based on received rewards. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept.). Therefore, the claims do not provide an inventive concept.

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dedhia et al., U.S. Patent Application Publication No. 2021/0150561 A1.

Claim 1:
Dedhia discloses: 
a memory device with computer-readable program code stored thereon; a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (see at least Dedhia, Figure 1, item 22; Paragraph 0024 (“point aggregator computer system 22”).
create a communication linkage with third party passive resource providers (see at least Dedhia, Figure 3, items 62, 64; paragraph 0031).
receive passive resources from the third party passive resource providers specific for a user (see at least Dedhia, Figure 3, items 62, 64; paragraph 0025 (“An aggregator module 38 may receive the reward points and the conversion factors for each account 14 from the issuer interface module 36, and may combine or aggregate the reward points of the accounts 14 to provide the aggregated (or total) reward money for use by the consumer 14.”)).
convert the passive resources (see at least Dedhia, Figure 3, items 66, 68; paragraph 0025 (“Specifically, the aggregator module 38 may convert the reward points associated with each of the accounts 14 into reward money using the respective reward point to money value conversion factor, and sum the reward money of the accounts 14 to provide the aggregated reward money.”); paragraph 0032 (The reward points are converted.)).
store the converted passive resources in a centralized auxiliary resource account (see at least Dedhia, Figure 3, item 70; paragraph 0032).
integrate the auxiliary resource account into user channels (see at least Dedhia, Figure 3, items 72, 74, 76; paragraph 0032 (The point aggregator computer system provides a user with the ability to use the converted rewards.); paragraph 0033; paragraph 0039 (“The consumer 12 may be provided with a number of selection options for spending or applying the accumulated reward points at the display interface 46 (see FIG. 7). For instance, the consumer 12 may select to spend the reward points at the rewards store, to donate the reward points to verified charity organizations, to transfer reward points to other consumers enrolled in the system 10, and/or to receive or place bids on reward points. An exemplary rewards store is shown in FIG. 8 in which the consumer 12 may spend the reward points on selected products or services. The products and services may be organized in categories such as, but not limited to, electronics, entertainment, dining, home, travel, gifts, clothing, toys, and automotive. The items in each category may be listed with a price in terms of reward points, or in terms of currency.”)).
trigger term modification of resource distribution upon user selection of the auxiliary resource account for a resource distribution (see at least Dedhia, Figure 3, item 86; paragraph 0026 (“In such embodiments, if the consumer 12 does not have sufficient points to purchase a selected product or service, the consumer 12 is provided with an option to pay the difference using other sources of money (e.g., cash, credit card, debit card, check, etc.).”)).
adjust the auxiliary resource account (see at least Dedhia, paragraph 0024 (“Furthermore, each of the issuer computer systems 26 may transmit updates to the issuer interface module 36 as more reward points are accumulated on the respective account 14, and/or as the reward point valuations change with time. The issuer interface module 36 may also receive reward money from the issuer computer systems 26 as the consumer 12 spends or applies the reward points through the reward point aggregator system 10.”)).

Claim 2:
Dedhia further discloses: 
wherein converting the passive resources comprises determining a type of passive resource and converting the passive resource into a deposit resource in a ration based on a relative value of the passive resource (see at least Dedhia, Figure 3, items 66, 68; paragraph 0024 (“The issuer interface module 36 may provide the issuer computer system 26 with the respective account identifier to locate the respective account 14, and the issuer computer system 26 may provide the issuer interface module 36 with the current accumulated reward points for the respective account 14, as well as the money value to reward point conversion factor specific to the respective account 14 (e.g., 1 dollar/1 reward point, 0.5 dollars/reward point, etc.). Furthermore, each of the issuer computer systems 26 may transmit updates to the issuer interface module 36 as more reward points are accumulated on the respective account 14, and/or as the reward point valuations change with time.”); paragraph 0032 (“The reward points for the first account 16 may be converted into reward money according to a block 66 by multiplying the number of reward points of the first account 16 by the first money value to reward point conversion factor. In a similar way, the reward points for the second account 18 may be converted into reward money according to a block 68. The reward money of the first account 16 may be combined with the reward money of the second account 18 to provide aggregated reward money, according to a block 70.”)).

Claim 3:
Dedhia further discloses: 
wherein receiving passive resources from the third party passive resource providers further comprises extracting the passive resources from the third party passive resource providers for the user based on user authorization (see at least Dedhia, paragraph 0023 (The consumer registers each reward account.); paragraph 0031 (“At a first block 60, the first account 16 and the second account 18 may be registered in the reward point aggregator system 10 when the consumer 12 submits account details (e.g., account identifiers, expiration dates, etc.) associated with each of the accounts 16 and 18.”)).

Claim 4:
Dedhia further discloses: 
wherein adjusting the auxiliary resource account further comprises modifying an amount of resources in the auxiliary resource account based on user use of the auxiliary resource account for transactions and a real-time integration of the passive resources received from the third party passive resource providers specific for the user (see at least Dedhia, paragraph 0024 (“Furthermore, each of the issuer computer systems 26 may transmit updates to the issuer interface module 36 as more reward points are accumulated on the respective account 14, and/or as the reward point valuations change with time. The issuer interface module 36 may also receive reward money from the issuer computer systems 26 as the consumer 12 spends or applies the reward points through the reward point aggregator system 10.”)).

Claim 5:
Dedhia further discloses: 
wherein the term modification comprises a modification and increase of a resource distribution limit for P2P transactions using the auxiliary resource account (see at least Dedhia, paragraph 0024 (“Furthermore, each of the issuer computer systems 26 may transmit updates to the issuer interface module 36 as more reward points are accumulated on the respective account 14, and/or as the reward point valuations change with time. The issuer interface module 36 may also receive reward money from the issuer computer systems 26 as the consumer 12 spends or applies the reward points through the reward point aggregator system 10.”)).

Claim 6:
Dedhia further discloses: 
wherein the term modification comprises allowing the use of the auxiliary resource account and another deposit account to complete a single transaction (see at least Dedhia, paragraph 0026 (“In such embodiments, if the consumer 12 does not have sufficient points to purchase a selected product or service, the consumer 12 is provided with an option to pay the difference using other sources of money (e.g., cash, credit card, debit card, check, etc.).”)).

Claim 7:
Dedhia further discloses: 
wherein third party passive resource providers comprise entities providing products or services to the user and including a reward in the form of a passive resource to the user for interaction with the third party passive resource provider (see at least Dedhia, paragraph 0021 (“The reward point aggregator system 10 may include a website or downloadable application that allows a consumer 12 to track and aggregate reward points associated with a plurality of accounts 14 such as credit card accounts, debit card accounts, membership accounts, or other types of accounts having a reward point program.”)).

Claim 8:
Dedhia further discloses: 
wherein integrating the auxiliary resource account into user channels further comprises integrating the auxiliary resource account with deposit accounts of the user within a mobile application for resource distribution (see at least Dedhia, Figure 3, items 72, 74, 76; Figure 4, item 24; 0022 (smart-phone); paragraph 0026 (“In such embodiments, if the consumer 12 does not have sufficient points to purchase a selected product or service, the consumer 12 is provided with an option to pay the difference using other sources of money (e.g., cash, credit card, debit card, check, etc.).”); paragraph 0032 (The point aggregator computer system provides a user with the ability to use the converted rewards.); paragraph 0033; paragraph 0027 (“A display interface module 44 may display content related to tracking and applying the consumer's rewards on a display interface 46 of the computer device 24. The display interface module 44 may display the accumulated reward points associated with each of the consumer's accounts 14, allowing the consumer 12 to track his or her reward points from a single platform. Additionally, the display interface module 44 may display the rewards store at the display interface 46, allowing the consumer 12 to spend the aggregated reward money (or combined reward points) on selected merchant products or services.”)).

Claim 9:
Claim 9 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 10:
Claim 10 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 11:
Claim 11 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 12:
Claim 12 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 20:
Claim 20 is rejected using the same rationale that was used for the rejection of claim 4.



Relevant Prior Art
Porco et al., U.S. Patent Application Publication Number 2015/0287068 A1. Porco teaches a system and method for pooling and converting purchase rewards to cash. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698